1
2
3
4                                                                           O
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ROSCOE CHAMBERS,                           Case No. 5:17-cv-01353-MWF-KES
12                Plaintiff,
13          v.                                 ORDER ACCEPTING AMENDED
                                            REPORT AND RECOMMENDATION OF
14   DR. ALLEN, et al.,                          U.S. MAGISTRATE JUDGE
15                Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
19   records and files herein, including the initial Report and Recommendation (Dkt. 75)
20   and the Amended Report and Recommendation (Dkt. 79) of the United States
21   Magistrate Judge. Further, the Court has engaged in a de novo review of those
22   portions of the recommendations to which objections have been made (Dkt. 77, 80,
23   81). (The Court deemed Plaintiff’s “Reply” as additional objections (Dkt. 81).)
24   The Court accepts the findings, conclusions, and recommendations of the United
25   States Magistrate Judge.
26         IT IS THEREFORE ORDERED that Defendants’ motion for summary
27   judgment (Dkt. 59) is GRANTED and judgment shall be entered dismissing the
28
1    Second Amended Complaint without prejudice and without leave to amend due to
2    Plaintiff’s failure to exhaust his administrative remedies.
3
4    DATED: February 15, 2019
5
6                                            ____________________________________
                                             MICHAEL W. FITZGERALD
7                                            UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
